Citation Nr: 1035571	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service connected mitochondrial myopathy. 


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1981 to 
September 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board reviewed this issue and remanded it for additional 
development.  Such development has been completed, and the case 
is ready for appellate review.  

The issues of: service connection for tinnitus and left 
tibia residuals as a result of Ewing's sarcoma; new and 
material evidence to reopen a hearing loss claim; and an 
increased rating for a cervical spine disability and 
mitochondrial myopathy, have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's mitochondrial myopathy most closely approximates 
symptoms of a mild nature.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service 
connected mitochondrial myopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, 
Diagnostic Codes 8105, 8106 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the Veteran's 
disability in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Because 
the Veteran is challenging the initially assigned disability 
rating, it has been in continuous appellate status since the 
original assignment of service connection.  The evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is presently in receipt of a 10 percent rating 
pursuant to Diagnostic Code 8106 for mitochondrial myopathy.  
Diagnostic Code 8106 pertains to Chorea, Huntington's and rates 
it as Sydenham's chorea under Diagnostic Code 8105.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8105, 8106.  Diagnostic Code 8105 
provides a 10 percent rating for mild symptoms, a 30 percent 
rating for moderate symptoms, and a 50 percent rating for 
moderately severe symptoms.  Higher ratings are available.  The 
rating schedule does not define the terms "mild," "moderate," or 
"severe" as used in this diagnostic code.  Instead, adjudicators 
must evaluate all of the evidence and render a decision that is 
"equitable and just."  38 C.F.R. § 4.6.

Evidence

Private medical records, from 1999 through 2002, show that the 
Veteran began experiencing neuromuscular disorders culminating in 
a diagnosis of mitochondrial myopathy.    

In June 2004, the Veteran received a neurology consultation.  The 
neurologist noted that the Veteran's muscle pain complaints were 
likely part of his mitochondrial disorder, but remarked that he 
has been "fairly stable."    

In July 2005, the Veteran underwent a VA examination as part of 
his claim.  He reported weakness on the right triceps area and at 
the lateral aspect of both thighs.  However, he did not presently 
have muscle pain.  Clinical examination revealed slight atrophy 
on the right triceps area and lateral aspect of both thighs.  The 
examiner reaffirmed the diagnosis of mitochondrial myopathy.  

The Veteran's wife submitted a May 2006 letter.  She observed the 
Veteran having constant muscle aches and using medication to 
prevent fasciculation.    

The Veteran also submitted an October 2008 treatment note by 
A.L., MD.  Dr. A.L. related the Veteran's medical history.  
Presently, the Veteran's mitochondrial myopathy symptoms were 
well controlled with medication.  Clinical examination was 
unremarkable for any muscular disorder.  The examiner diagnosed 
mitochondrial myopathy and described it as "stable."

The Veteran underwent another VA examination in July 2009.  He 
reported having variable symptoms involving muscle pain and used 
medication to control involuntary muscle movements.   No muscular 
disorder was found during clinical examination, nor did the 
examiner find any present evidence of chorea.  The examiner noted 
symptoms of fatigue and mild memory loss as affecting daily 
living activities.  

VA reexamined the Veteran in November 2009.  He complained of 
fatigue and daily muscle pain.  He used medication to prevent 
fasciculation.  Clinical examination did not show any present 
muscular disorder.  The examiner did not find any present 
evidence of chorea.  She diagnosed mitochondrial myopathy.  

Analysis

The Board finds that the evidence does not show the Veteran's 
mitochondrial myopathy approximates the criteria for moderate 
symptoms.  The Board places weight on the absence of clinical 
mitochondrial myopathy symptoms during multiple examinations in 
making this finding.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (Board retains discretion to weigh all medical 
and lay evidence of record in its determinations).  The record 
shows that the Veteran experiences present symptoms primarily of 
fatigue.  The medical evidence indicates that he has experienced 
fasciculation, but this disorder is well controlled by his 
present medication.  At all VA examinations, the Veteran did not 
exhibit chorea symptoms.  Notably, in October 2008, Dr. A.L. 
commented that the Veteran's mitochondrial myopathy was stable.  
The Veteran maintains gainful employment and has not reported 
missing work due mitochondrial myopathy symptoms.  Although the 
Veteran's fatigue symptoms are no doubt frustrating, the evidence 
as a whole does not show symptoms resulting in moderate 
occupational and domestic impairment.  The claim for a rating in 
excess of 10 percent is denied.  38 C.F.R. §§ 4.6, 4.124a, 
Diagnostic Codes 8105, 8106.  

The record shows that the Veteran is gainfully employed.  Thus, 
the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2005 letter, 
prior to the date of the issuance of the appealed October 2005 
rating decision.  In December 2008, the Veteran received notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While this letter was furnished after the issuance of 
the appealed rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued in 
June 2010.  This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The Board must determine whether there has been substantial 
compliance with the prior remand directives issued by the Board 
or the Courts.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
In this instance, the Board remanded the claim for an updated VA 
examination.  VA examination reports from July 2009 and November 
2009 are associated with the record that detail the Veteran's 
present symptoms.  The record is in substantial compliance with 
the July 2009 remand.  See id. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in July 
2009 and November 2009 that were fully adequate for the purposes 
of adjudication.  The VA examination reports reflect a full 
review of the claims file, interview of the Veteran, physical 
examination, and conclusions by appropriately qualified 
healthcare providers.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 10 percent for mitochondrial myopathy is 
denied. 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


